

Exhibit 10.2

EXHIBIT A


FORM OF SENIOR CONVERTIBLE DEBENTURE
 


 
NEITHER THE ISSUANCE AND SALE OF THIS DEBENTURE NOR THE SECURITIES INTO WHICH
THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. ANY TRANSFEREE OF THIS DEBENTURE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS DEBENTURE, INCLUDING SECTION 17(a) HEREOF.
 
 
Composite Technology Corporation
 
 
Senior Convertible Debenture
 
Issuance Date: February 12, 2007
Original Principal Amount: U.S. $___________



FOR VALUE RECEIVED, Composite Technology Corporation, a Nevada corporation (the
“Company”), hereby promises to pay to the order of [NAME OF BUYER] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at a rate of eight percent (8.0%) per annum (the “Interest Rate”), from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon an Interest Date (as defined below), the Maturity
Date, acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Convertible Debenture (including
all Senior Convertible Debentures issued in exchange, transfer or replacement
hereof, this “Debenture”) is one of an issue of Senior Convertible Debentures
(collectively, the “Debentures” and such other Senior Convertible Debentures,
the “Other Debentures”) issued pursuant to the Securities Purchase Agreement (as
defined below). Certain capitalized terms are defined in Section 23.
 
(1) MATURITY. On the Maturity Date, the Holder shall surrender this Debenture to
the Company and the Company shall pay to the Holder an amount in cash
representing all outstanding Principal and accrued and unpaid Interest. The
“Maturity Date” shall be January 31, 2010, as may be extended at the option of
the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing or any event
shall have occurred and be continuing which with the passage of time and the
failure to cure would result in an Event of Default and (ii) through the date
that is ten (10) Business Days after the consummation of a Change of Control in
the event that a Change of Control is publicly announced or a Change of Control
Notice (as defined in Section 5) is delivered prior to the Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
(2) INTEREST; INTEREST RATE.
 
(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and actual days elapsed and shall be
payable in arrears for each Calendar Quarter on the first day of the succeeding
Calendar Quarter during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an "Interest Date") with the first
Interest Date being March 31, 2007. Interest shall be payable on each Interest
Date, to the record holder of this Note on the applicable Interest Date, in cash
("Cash Interest"); provided however, that the Company may, at its option
following notice to the Holder, pay shares of Common Stock ("Interest Shares")
so long as there is no Equity Conditions Failure; or in a combination of Cash
Interest and Interest Shares. The Company shall deliver a written notice (each,
an "Interest Election Notice") to each holder of the Notes on or prior to the
Interest Notice Due Date (the date such notice is delivered to all of the
holder, the "Interest Notice Date") which notice (A) elects that Interest to be
paid on such Interest Date shall be paid entirely in Interest Shares or (B)
confirms to pay Interest as Cash Interest or a combination of Cash Interest and
Interest Shares and specifies the amount of Interest that shall be paid as Cash
Interest and the amount of Interest, if any, that shall be paid in Interest
Shares. Interest to be paid on an Interest Date in Interest Shares shall be paid
in a number of validly issued, fully paid and nonassessable shares (rounded to
the nearest whole share in accordance with Section 3(a)) of Common Stock equal
to the quotient of (1) the amount of Interest payable on such Interest Date less
any Cash Interest paid and (2) the Interest Conversion Price in effect on the
applicable Interest Date. If no Interest Election Notice is timely delivered,
Interest shall be paid in cash.
 
(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (X) provided that the Company's transfer agent (the "Transfer Agent")
is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder's or its designee's balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the foregoing shall not apply, issue and deliver on the applicable Interest
Date, to the address set forth in the register maintained by the Company for
such purpose pursuant to the Securities Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two (2) Business Days
prior to the applicable Interest Date, a certificate, registered in the name of
the Holder or its designee, for the number of Interest Shares to which the
Holder shall be entitled and (ii) with respect to each Interest Date, pay to the
Holder, in cash by wire transfer of immediately available funds, the amount of
any Cash Interest.
 
(c)  From and after the occurrence and during the continuance of an Event of
Default, the Interest Rate shall be increased to twelve percent (12.0%). In the
event that such Event of Default is subsequently cured, the adjustment referred
to in the preceding sentence shall cease to be effective as of the date of such
cure; provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default.
 
 
2

--------------------------------------------------------------------------------

 
(3) CONVERSION OF NOTES. This Debenture shall be convertible into shares of
Common Stock of the Company, on the terms and conditions set forth in this
Section 3.
 
(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount.
 
(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).
 
(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.
 
(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $_____1 , subject to adjustment as provided herein.
 
(c) Mechanics of Conversion.
 
(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., Pacific
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Debenture to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Debenture in the case of its
loss, theft or destruction). On or before the second (2nd) Business Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile a confirmation of receipt of such Conversion Notice to the Holder
and the Company’s transfer agent, (the “Transfer Agent”). On or before the third
(3rd) Business Day following the date of receipt by the Company and its counsel
of a Conversion Notice (the “Share Delivery Date”), the Company shall issue and
deliver to the address as specified in the Conversion Notice, a certificate or
certificates, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. Any
accrued and unpaid Interest as of the applicable Conversion Date on any
Conversion Amount converted hereunder shall be paid to the Holder on the next
succeeding Interest Date following such Conversion Date. If this Debenture is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Debenture is greater than the Principal portion of
the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than ten (10) Business Days after receipt of
this Debenture and at its own expense, issue and deliver to the holder a new
Debenture (in accordance with Section 15(d)) representing the outstanding
Principal not converted. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of this Debenture shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.
 

--------------------------------------------------------------------------------

1 The lower of (i) 110% of VWAP of Company’s Common Stock over the last 10
trading days before closing or (ii) 120% of the Trading Price on the day prior
to closing.
 
3

--------------------------------------------------------------------------------

 
(ii) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Debenture in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Debenture to the
Company unless (A) the full Conversion Amount represented by this Debenture is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Debenture. The Holder and the Company shall
maintain records showing the Principal converted and the dates of such
conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this
Debenture upon conversion.
 
(iii) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Debentures for the same
Conversion Date and the Company may be able to convert some, but cannot convert
all, of such portions of the Debentures submitted for conversion (e.g., because
the Company lacks a sufficient number of authorized but unissued common stock in
order to convert the Debentures in accordance with the Conversion Notice), the
Company, subject to Section 3(d), shall convert from each holder of Debentures
electing to have Debentures converted on such date a pro rata amount of such
holder’s portion of its Debentures submitted for conversion based on the
principal amount of Debentures submitted for conversion on such date by such
holder relative to the aggregate principal amount of all Debentures submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Debenture, the Company shall issue to the Holder the number of shares of
Common Stock not in dispute and resolve such dispute in accordance with Section
18.
 
 
4

--------------------------------------------------------------------------------

 
(d) Limitations on Conversions. The Company shall not effect any conversion of
this Debenture, and the Holder of this Debenture shall not have the right to
convert any portion of this Debenture pursuant to Section 3(a), to the extent
that after giving effect to such conversion, the Holder (together with the
Holder’s affiliates) would beneficially own in excess of 9.99% (the
“Maximum Percentage”) of the number of shares of Common Stock outstanding
immediately after giving effect to such conversion. For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Debenture with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Debenture beneficially owned by the
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Debentures or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended. For purposes of this Section
3(d)(i), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company’s most recent Form 10-KSB, Form 10-K, Form 10-QSB, Form 10-Q
or Form 8-K, as the case may be (y) a more recent public announcement by the
Company or (z) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
five (5) Business Days confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Debenture, by the
Holder or its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. By written notice to the Company, the
Holder may increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided that (i) any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and not to any other holder of Debentures.
 
(4) RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default. Notwithstanding the provisions of Section 362 of the
Bankruptcy Code and without notice, application or motion to, hearing before, or
order of the Bankruptcy Court or any notice to the Company, the occurrence of
any one or more of the following events (regardless of the reason therefor)
shall constitute an “Event of Default” hereunder:
 
(i) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Debenture, but only if such failure
continues for a period of at least five (5) Business Days (a “Payment Default”);
 
(ii) after the Issuance Date, the Company or any of its Subsidiaries, pursuant
to or within the meaning of the Bankruptcy Code or any similar Federal, foreign
or state law for the relief of debtors (collectively, “Bankruptcy Law”), (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) petitions or applies to any tribunal for
the appointment of a receiver, trustee, assignee, liquidator or similar official
(a “Custodian”), (D) makes a general assignment for the benefit of its creditors
or (E) admits in writing that it is generally unable to pay its debts as they
become due;
 
 
5

--------------------------------------------------------------------------------

 
(iii) a court of competent jurisdiction shall enter a decree or order for relief
in respect of the Company or any of its Subsidiaries in an involuntary case
under any Bankruptcy Law hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against the
Company or any of its Subsidiaries under any Bankruptcy Law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a Custodian or other officer having similar powers over the
Company or any of its Subsidiaries, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim Custodian of the Company or any of its Subsidiaries
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Company or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged;
 
(iv) other than under Section 4(a)(i), the Company breaches any material
representation, warranty, covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant which is curable, only
if such breach continues for a period of at least ten (10) consecutive Business
Days following the earlier of (A) the day on which the Company becomes, or
should have become, aware of such breach and (B) the day on which the Company
receives written notice of such breach from the Holder or any holder of Other
Debentures;
 
(v) any breach or failure in any respect to comply with any other provision of
this Debenture (including without limitation, breach of Section 12(a)(vii) of
this Debenture) except, in the case of a breach which is curable, only if such
breach continues for a period of at least ten (10) Business Days;
 
(vi) any Event of Default (as defined in the Other Debentures) occurs with
respect to any Other Debentures, which continues uncured for a period of ten
(10) Business Days; and
 
(vii) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
$4,000,000 shall be rendered against the Company or a Subsidiary and within
sixty (60) days after entry thereof, such judgment is not discharged or
execution thereof stayed pending appeal, or within sixty (60) days after the
expiration of such stay, such judgment is not discharged.
 
 
6

--------------------------------------------------------------------------------

 
(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i)  the Successor Entity assumes in writing all of the
obligations of the Company under this Debenture and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction (such
satisfaction and approval not to be unreasonably withheld), including agreements
to deliver to each holder of Debentures in exchange for such Debentures a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Debentures, including, without limitation,
having a principal amount and interest rate equal to the principal amounts and
the interest rates of the Debentures held by such holder and having similar
ranking to the Debentures, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Debenture referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Debenture with the same effect as if such Successor Entity
had been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Debenture at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Company’s Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion or redemption of the Debentures prior
to such Fundamental Transaction, such shares of publicly traded common stock (or
their equivalent) of the Successor Entity, as adjusted in accordance with the
provisions of this Debenture. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion or redemption of
this Debenture.
 
(6) RIGHTS UPON OTHER CORPORATE EVENTS. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, such securities or other assets received by the
holders of shares of Common Stock in connection with the consummation of such
Corporate Event in such amounts as the Holder would have been entitled to
receive had this Debenture initially been issued with conversion rights for the
form of such consideration (as opposed to shares of Common Stock) at a
conversion rate for such consideration commensurate with the Conversion Rate.
Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders. The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Debenture.
 
 
7

--------------------------------------------------------------------------------

 
(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a) Weighted Average Adjustment of Conversion Price upon Issuance of Common
Stock. If the Company issues any shares of Common Stock (including the issuance
or sale of shares of Common Stock owned or held by or for the account of the
Company, but excluding shares of Common Stock deemed to have been issued or sold
by the Company in connection with any Excluded Securities) (“Additional Stock”)
for a consideration per share (the “New Issuance Price”) less than the
applicable Conversion Price (“Applicable Price”) in effect immediately prior to
such issue or sale (the foregoing, a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Conversion Price then in effect shall be
reduced to an amount equal to a price determined by multiplying such Conversion
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such issuance plus the number of
shares of Common Stock that the aggregate consideration received by this Company
for such issuance would purchase at such Conversion Price; and the denominator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such issuance plus the number of shares of such Additional Stock. An
example of a calculation of weighted average adjustment is set forth in Exhibit
II.
 
(b)  Provisions Applicable to Conversion Price Adjustments. For purposes of
determining the adjusted Conversion Price under Section 7(a) above, the
following provisions shall apply:
 
(i) Issuance of Options. If the Company in any manner grants or sells any
Options (other than any Excluded Securities) and the lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such Option
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option is less than the Applicable Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the granting or sale of such
Option for such price per share. For purposes of this Section 7(b)(i), the
“lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion or exchange
or exercise of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.
 
 
8

--------------------------------------------------------------------------------

 
(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities (other than Excluded Securities) and the lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities for such price per share. For the purposes of this
Section 7(b)(ii), the “price per share for which one share of Common Stock is
issuable upon such conversion or exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the issuance or sale
of the Convertible Security and upon the conversion or exchange or exercise of
such Convertible Security. No further adjustment of the Conversion Price shall
be made upon the actual issuance of such share of Common Stock upon conversion
or exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 7(b), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options (other than Excluded Securities), the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities, or the rate at which any Convertible Securities
(other than Excluded Securities) are convertible into or exchangeable or
exercisable for Common Stock is changed, the Conversion Price in effect at the
time of such change shall be adjusted to the Conversion Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of this Section 7(b)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are changed in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change. No adjustment shall be made if such adjustment would result in an
increase of the Conversion Price then in effect.
 
(iv) Definition of Excluded Securities. For purposes of this Agreement,
“Excluded Securities” shall mean:
 
(A) shares of Common Stock issued pursuant to a transaction described in Section
7(c) hereof;
 
(B) shares of Common Stock issued or deemed issued to employees, consultants,
attorneys, officers or directors (if in transactions with primarily
non-financing purposes) of this Company directly or pursuant to an Approved
Stock Plan;
 
(C) shares of Common Stock issued or issuable (1) in a bona fide, underwritten
public offering under the Act resulting in aggregate gross proceeds of at least
$10,000,000, or (2) upon exercise of warrants or rights granted to underwriters
in connection with such a public offering;
 
(D) shares of Common Stock issued pursuant to the conversion or exercise of
convertible or exercisable securities outstanding as of the date hereof,
including the Debentures, the Warrants and the Placement Agent Warrants (as
defined in the Securities Purchase Agreement) or subsequently issued pursuant to
this Section 7(b)(iv);
 
 
9

--------------------------------------------------------------------------------

 
(E) shares of Common Stock issued or issuable in connection with a bona fide
business acquisition of or by this Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise, each as approved by the
Board of Directors of this Company, however, excluding shares issued or issuable
in connection with a transaction between the Company and an Affiliate;
 
(F) shares of Common Stock issued pursuant to the payment of interest accrued
under the Debentures; or
 
(G) shares of Common Stock issued or issuable in connection with any transaction
where such securities so issued are deemed included in the definition of
“Excluded Securities” by the affirmative vote or written consent of the Required
Holders.
 
(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(vi) in case the Company shall declare a dividend or make any other distribution
upon any stock of the Company (other than the Common Stock) payable in Common
Stock, Options or Convertible Securities, then any Common Stock, Options or
Convertible Securities, as the case may be, issuable in payment of such dividend
or distribution shall be deemed to have been issued or sold without
consideration; provided, that if any adjustment is made to the Conversion Price
as a result of a declaration of a dividend and such dividend is rescinded, the
Conversion Price shall be appropriately readjusted to the Conversion Price in
effect had such dividend not been declared;
 
(vii) In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for cash, the consideration received therefor shall be
deemed to be the net amount received by the Company therefor, after deduction
therefrom of any expenses incurred or any underwriting commissions or
concessions paid or allowed by the Company in connection therewith. In case any
shares of Common Stock, Options or Convertible Securities shall be issued or
sold for a consideration other than cash, the amount of the consideration other
than cash received by the Company shall be deemed to be the fair value of such
consideration as determined in good faith by the Board, after deduction of any
expenses incurred or any underwriting commissions or concessions paid or allowed
by the Company in connection therewith. In case any Options shall be issued in
connection with the issuance and sale of other securities of the Company,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the Company. If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the “Additional Rights”) are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined using
the Black-Scholes option pricing model or another method mutually agreed to by
the Company and the Holder). The Board shall respond promptly, in writing, to an
inquiry by the Holder as to the fair market value of the Additional Rights.
 
 
10

--------------------------------------------------------------------------------

 
(c) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Closing Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Closing Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
(8) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.
 
(a) Optional Redemption by Company. At any time from and after the Issuance Date
and prior to the Maturity Date:
 
(i) Prior to the first anniversary of the Closing, the Company shall have the
right to redeem all of the outstanding Principal then remaining under this
Debenture as designated in the Optional Redemption Notice, as of the Optional
Redemption Date (an “Optional Redemption”) in cash at a price equal to 108% of
the outstanding Principal amount being redeemed plus any accrued and unpaid
Interest thereon only if the arithmetic average of the Weighted Average Price of
the Common Stock on each of the 20 consecutive Trading Days ending on the
Trading Day immediately preceding the date the Optional Redemption Notice is
sent by the Company to Holders (“the Company’s 20 Day WAP”) has a price per
share of at least two times the Conversion Price.
 
(ii) At any time on or after the first anniversary but before the second
anniversary of the Closing, the Company shall have the right to make an Optional
Redemption in cash at a price equal to 106% of the outstanding Principal amount
being redeemed plus any accrued and unpaid Interest thereon only if the
Company’s 20 Day WAP has a price per share of at least 150% of the Conversion
Price.
 
(iii) At any time on or after the second anniversary of the Closing, the Company
shall have the right to make an Optional Redemption in cash at a price equal to
103% of the outstanding Principal amount being redeemed plus any accrued and
unpaid Interest thereon only if the Company’s 20 Day WAP has a price per share
of at least 125% of the Conversion Price.
 
(iv) The Company may exercise its right to require redemption under this Section
8(a) by delivering a written notice thereof by facsimile and overnight courier
to all, but not less than all, of the holders of Debentures and the Transfer
Agent (the “Optional Redemption Notice” and the date all of the holders received
such notice is referred to as the “Optional Redemption Notice Date”). The
Optional Redemption Notice shall state the date on which the Optional Redemption
shall occur (the “Optional Redemption Date”) which date shall be thirty (30)
days after the Optional Redemption Notice Date. The Holder may convert all of
the Conversion Amount at any time prior to the Optional Redemption Date pursuant
to Section 3 of this Debenture.
 
 
11

--------------------------------------------------------------------------------

 
(v) If the Company elects to cause an Optional Redemption pursuant to Section
8(a)(i), then it must simultaneously take the same action with respect to the
Other Debentures.
 
(9) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Debenture, and will at all times in good faith carry out all of the
provisions of this Debenture and take all action as may be required to protect
the rights of the Holder of this Debenture.
 
(10) RESERVATION OF AUTHORIZED SHARES.
 
(a) Reservation. The Company initially shall reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the
Debentures equal to at least 100% of the Conversion Rate with respect to the
Conversion Amount of each such Debenture as of the Issuance Date. So long as any
of the Debentures are outstanding, the Company shall take all action necessary
to reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Debentures and payment
of the Interest in Company common stock, 100% of the number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of all of
the Debentures plus accrued interest then outstanding; provided that at no time
shall the number of shares of Common Stock so reserved be less than the number
of shares required to be reserved of the previous sentence (without regard to
any limitations on conversions) (the “Required Reserve Amount”). The initial
number of shares of Common Stock reserved for conversions of the Debentures and
each increase in the number of shares so reserved shall be allocated pro rata
among the holders of the Debentures based on the principal amount of the
Debentures held by each holder at the Closing (as defined in the Securities
Purchase Agreement) or increase in the number of reserved shares, as the case
may be (the “Authorized Share Allocation”). In the event that a holder shall
sell or otherwise transfer any of such holder’s Debentures, each transferee
shall be allocated a pro rata portion of such holder’s Authorized Share
Allocation. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Debentures shall be allocated to the remaining holders
of Debentures, pro rata based on the principal amount of the Debentures then
held by such holders.
 
(b) Insufficient Authorized Shares. If at any time while any of the Debentures
remain outstanding, the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Debentures at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Debentures then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall obtain stockholder approval for an increase in the
number of authorized shares of Common Stock. In connection with obtaining such
approval, the Company shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.
 
 
12

--------------------------------------------------------------------------------

 
(11) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Debenture, except as required by law and as expressly provided in this
Debenture.
 
(12) COVENANTS.
 
(a) Affirmative Covenants: So long as any amount due under this Debenture is
outstanding and until the earlier of (i) the indefeasible payment in full of all
amounts payable by the Company hereunder and (ii) the conversion in full of this
Debenture:
 
(i) The Company shall and shall cause each of its Subsidiaries to (A) do all
things necessary to remain duly organized, validly existing, and in good
standing and (B) maintain all requisite authority to conduct its business in
those jurisdictions in which its business is conducted.
 
(ii) The Company shall promptly notify the Holder of the occurrence of any Event
of Default or any event which, with the giving of notice, the lapse of time or
both would constitute an Event of Default, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.
 
(iii) The Company shall and shall cause each Subsidiary to pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or property, except those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.
 
(iv) The Company shall and shall cause each Subsidiary to all times maintain
with financially sound and reputable insurance companies insurance covering its
assets and its businesses in such amounts and covering such risks as is
consistent with sound business practice and as may be obtained at commercially
reasonable rates.
 
(v) The Company shall and shall cause each Subsidiary to comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which they may be subject except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
 
(vi) The Company shall and shall cause each Subsidiary to use commercially
reasonable efforts to do all things necessary to maintain, preserve, protect and
keep its properties in good repair, working order and condition and use
commercially reasonable efforts to make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted.
 
 
13

--------------------------------------------------------------------------------

 
(vii) The Company shall use its commercially reasonable efforts to cure any
breach of a non-material covenant of any Transactional Document.
 
(b) Negative Covenants. So long as any amount due under this Debenture is
outstanding and until the earlier of (i) the indefeasible payment in full of all
amounts payable by the Company hereunder and (ii) the conversion of this
Debenture, without the prior written consent of the Required Holders (for
purposes of this Section 12(b), any Debentures held by any employee, director or
officer of the Company or any Subsidiary shall not be deemed to be outstanding):
 
(i) The Company shall not and shall cause each Subsidiary not to create, incur,
guarantee, issue, assume or in any manner become liable in respect of any senior
Indebtedness or any Indebtedness secured by any property of the Company or any
of its Subsidiaries, other than Permitted Indebtedness.
 
(ii) The Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, redeem, defease, repurchase, repay or
make any payments in respect of, by the payment of cash or cash equivalents (in
whole or in part, whether by way of open market purchases, tender offers,
private transactions or otherwise), all or any portion of any Permitted
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.
 
(iii) The Company shall not, directly or indirectly, declare or pay any
dividends on account of any shares of any class or series of its capital stock
now or hereafter outstanding, or set aside or otherwise deposit or invest any
sums for such purpose, or redeem, retire, defease, purchase or otherwise acquire
any shares of any class of its capital stock (or set aside or otherwise deposit
or invest any sums for such purpose) for any consideration or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares.
 
(c) Rank. All payments due under this Debenture shall rank pari passu with all
Other Debentures.
 
(13) AMENDMENTS TO TERMS OF DEBENTURES. The affirmative vote at a meeting duly
called for such purpose or the written consent without a meeting of the Required
Holders shall be required for any change or amendment to terms of this Debenture
or the Other Debentures; provided, however, that no amendment may (i)
disproportionately affect the Holder in a materially and adversely manner
(except as a result of holding a greater percentage of the principal amount of
Debentures) or (ii) change the principal amount of the Debenture, the Interest
Rate, the Interest Date, the Maturity Date, the Conversion Price or Interest
Conversion Price, form of payment of Interest or principal under the Debenture,
without such Holder’s consent. Any change or amendment so approved shall be
binding upon all existing and future holders of this Debenture and any Other
Debentures.
 
 
14

--------------------------------------------------------------------------------

 
(14) TRANSFER. This Debenture may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
 
(15) REISSUANCE OF THIS DEBENTURE.
 
(a) Transfer. If this Debenture is to be transferred, the Holder shall surrender
this Debenture to the Company, whereupon the Company will forthwith issue and
deliver upon the order of the Holder a new Debenture (in accordance with Section
15(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Debenture (in accordance with
Section 15(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii) and
this Section 15(a), following conversion or redemption of any portion of this
Debenture, the outstanding Principal represented by this Debenture may be less
than the Principal stated on the face of this Debenture.
 
(b) Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Debenture, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 15(d)) representing the outstanding Principal.
 
(c) Debenture Exchangeable for Different Denominations. This Debenture is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Debenture or Debentures (in accordance with Section 15(d)
and in principal amounts of at least $2,000,000) representing in the aggregate
the outstanding Principal of this Debenture, and each such new Debenture will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.
 
(d) Issuance of New Debentures. Whenever the Company is required to issue a new
Debenture pursuant to the terms of this Debenture, such new Debenture (i) shall
be of like tenor with this Debenture, (ii) shall represent, as indicated on the
face of such new Debenture, the Principal remaining outstanding (or in the case
of a new Debenture being issued pursuant to Section 15(a) or Section 15(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Debentures issued in connection with such issuance,
does not exceed the Principal remaining outstanding under this Debenture
immediately prior to such issuance of new Debentures), (iii) shall have an
issuance date, as indicated on the face of such new Debenture, which is the same
as the Issuance Date of this Debenture, (iv) shall have the same rights and
conditions as this Debenture, and (v) shall represent accrued Interest on the
Principal and Interest of this Debenture, from the Issuance Date.
 
 
15

--------------------------------------------------------------------------------

 
(16) CONSTRUCTION; HEADINGS. This Debenture shall be deemed to be jointly
drafted by the Company and all the Purchasers (as defined in the Securities
Purchase Agreement) and shall not be construed against any person as the drafter
hereof. The headings of this Debenture are for convenience of reference and
shall not form part of, or affect the interpretation of, this Debenture.
 
(17) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(18) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Conversion Notice or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (a) the
disputed determination of the Closing Bid Price, the Closing Sale Price or the
Weighted Average Price to an independent, reputable investment bank selected by
the Company and approved by Holders representing a majority of the then
outstanding Principal or (b) the disputed arithmetic calculation of the
Conversion Rate or the Redemption Price to the Company’s independent, outside
accountant. The Company, at the Company’s expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time such investment bank or accountant receives
the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
(19) NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Debenture,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this
Debenture, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) as soon as practicable upon any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
 
16

--------------------------------------------------------------------------------

 
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Debenture, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Debenture is due on any day which is not a Business Day, the
same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any Interest Date which is not the date on which this
Debenture is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.
 
(20) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Debenture has been paid in full, this Debenture shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
(21) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Debenture and
the Securities Purchase Agreement.
 
(22) GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.
 
(23) CERTAIN DEFINITIONS. For purposes of this Debenture, the following terms
shall have the following meanings:
 
(a) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.
 
(b) “Approved Stock Plan” means any equity compensation plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, consultant or
director for services provided to the Company.
 
(c) “Bloomberg” means Bloomberg Financial Markets.
 
 
17

--------------------------------------------------------------------------------

 
(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
 
(e) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.
 
(f) “Change of Control” means any Fundamental Transaction other than (A) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (B) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
(g) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 18. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
(h) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Debentures
pursuant to the terms of the Securities Purchase Agreement.
 
 
18

--------------------------------------------------------------------------------

 
(i) “Common Stock” means the shares of common stock, par value $0.001 per share,
of the Company.
 
(j) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
(k) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, the Nasdaq National Market or The Nasdaq
Capital Market.
 
(l) "Equity Conditions" means: (i) either (x) the Registration Statement filed
pursuant to the Registration Rights Agreement shall be effective and available
for the resale of all remaining Registrable Securities in accordance with the
terms of the Registration Rights Agreement and there shall not have been any
Grace Periods (as defined in the Registration Rights Agreement) or (y) all
shares of Common Stock issuable upon conversion of the Notes shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; and (ii) the Common Stock is
designated for quotation on the Principal Market or an Eligible Market and shall
not have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
minimum listing maintenance requirements of such exchange or market.
 
(m) "Equity Conditions Failure" means that (i) on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Notice Date
through the applicable Interest Date and (ii) on any day during the period
commencing ten (10) Trading Days prior to the applicable Company Installment
Notice Date through the applicable Installment Date, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).
 
(n) “Excluded Securities” shall have the meaning set forth in Section 7(b)(iv)
hereof.
 
(o) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company, including
intellectual property, to another Person, or (iii) allow another Person to make
a purchase, tender or exchange offer that is accepted by the holders of more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by the Person or Persons making or party to, or associated
or affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of either the outstanding shares of Common Stock or
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (v) reorganize, recapitalize or
reclassify its Common Stock (other than a reverse of forward stock split) or
(vi) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Stock.
 
 
19

--------------------------------------------------------------------------------

 
(p) “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(q) "Interest Conversion Price" means, with respect to any Interest Date that
price which shall be the price computed as 92% of the arithmetic average of the
Weighted Average Price of the Common Stock on each of the twenty (20)
consecutive Trading Days ending on the Trading Day immediately preceding the
applicable Interest Date (each, an "Interest Measuring Period"); provided,
however, that the Interest Conversion Price shall be no more than the closing
price of the Company’s common stock on the Trading Day immediately preceding the
applicable Interest Date. All such determinations to be appropriately adjusted
for any stock split, stock dividend, stock combination or other similar
transaction during such Interest Measuring Period.
 
(r) “Liens” shall mean any mortgage, lien, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by the Company or any of its Subsidiaries.
 
(s) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
(t) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(u) “Permitted Indebtedness” means (i) Indebtedness incurred by the Company , up
an aggregate principal amount of $75,000,000 that is pari passu to these
Debentures (ii) Indebtedness that is made expressly subordinate in right of
payment to the Indebtedness evidenced by this Debenture, up to an aggregate
principal amount of $50,000,000, (iii) Indebtedness evidenced by the Other
Debentures, (iv) Indebtedness secured by Permitted Liens, (v) Indebtedness
existing on or prior to the date of the Closing; (vi) Indebtedness incurred in
the ordinary course of business, including without limitation Indebtedness
necessary to acquire, develop, operate or implement wind farms, and (vii)
extensions, refinancings and renewals of any items of Permitted Indebtedness.
 
 
20

--------------------------------------------------------------------------------

 
(v)  "Permitted Liens" means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen's liens, mechanics' liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (iv) above, (vi) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company's business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (vii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (viii) Liens against the Company’s
accounts receivable to secure payment of debt incurred from a banking
institution or other similar entity specifically to fulfill customer orders,
(ix) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default and (x) other Liens, when taken as a whole,
that are used to support financing transactions, provided that the financing
transactions do not exceed 10% of the Company’s total assets as reported on the
Company’s most recent balance sheet filed with the SEC.
 
(w) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(x) “Principal Market” means the OTC Bulletin Board.
 
(y) “Required Holders” means the holders of Debentures representing over 50% of
the aggregate principal amount of the Debentures then outstanding.
 
(z) “SEC” means the United States Securities and Exchange Commission.
 
(aa) “Securities Purchase Agreement” means that certain securities purchase
agreement by and among the Company and the initial holders of the Debentures
pursuant to which the Company issued the Debentures.
 
(bb) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.
 
 
21

--------------------------------------------------------------------------------

 
(cc) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York Time).
 
(dd) “Transaction Documents” has the meaning ascribed to such term in the
Securities Purchase Agreement.
 
(ee) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.
 
(ff) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 18. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
 


 
[Signature Page Follows]
 


 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed as
of the Issuance Date set out above.
 

       
COMPOSITE TECHNOLOGY CORPORATION
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Benton H. Wilcoxon
 
Chief Executive Officer


 
 
23

--------------------------------------------------------------------------------

 


EXHIBIT I


COMPOSITE TECHNOLOGY CORPORATION
CONVERSION NOTICE
 
Reference is made to the Senior Convertible Debenture (the “Debenture”) issued
to the undersigned by Composite Technology Corporation (the “Company”). In
accordance with and pursuant to the Debenture, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Debenture) of the Debenture
indicated below into shares of Common Stock (as defined in the Debenture), as of
the date specified below.
 
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Please confirm the following information:
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Please issue the Common Stock into which the Debenture is being converted in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Authorization:
 
By:
 
Title:
 
Dated:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
     



 
 
24

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
[Insert Name of Transfer Agent] to issue the above indicated number of shares of
Common Stock from the Company and acknowledged and agreed to by [Insert Name of
Transfer Agent].
 

       
COMPOSITE TECHNOLOGY CORPORATION\
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:



 

 
25

--------------------------------------------------------------------------------

 
EXHIBIT II
EXAMPLE OF WEIGHTED AVERAGE ADJUSTMENT
UPON DILUTIVE ISSUANCE


Pre-Existing Assumptions Prior to Dilutive Issuance:
Common Shares of Company (excluding warrants, convertible debentures, etc.)
outstanding prior to Dilutive Issuance: 1,000,000


Current Transaction:
Debtholder convertible debt: $500,000 convertible at $5.00/share (100,000
shares)
Debtholder warrants issued: 50,000 warrants at $5.00/share


Future Dilutive Issuance:
$800,000 convertible debt at $4/share (200,000 shares)
100,000 warrants at $4/share ($400,000)


Conversion Price Adjustment
New Conversion Price is equal to previous Conversion Price times a fraction, of
which:


Numerator = 1,000,000 (Common Stock outstanding prior to Dilutive Issuance) +
240,000 (amount of shares that would have been issued if Dilutive Issuance was
done at original Conversion Price or ($800,000 + $400,000)/$5/share = 240,000
shares)


= 1,240,000 shares


Denominator = 1,000,000 (Common Stock outstanding prior to Dilutive Issuance) +
300,000 (Additional Shares = 200,000 shares pursuant to new convertible debt +
100,000 shares pursuant to new warrants)


= 1,300,000 shares


Ratio = 1,240,000/1,300,000 = 0.954


New Conversion Price = (0.9538) $5/share = $4.77/share


Resulting Impact on Debtholder Debentures and Warrants


Debentures:
Conversion Price reduced from $5/share to $4.77/share
Convertible shares increased from 100,000 to 104,822*


*note: $500,000 ÷ $4.77/share = 104,822 shares


Warrants: Exercise Price reduced from $5/share to $4.77/share
   Number of warrants unchanged at 50,000
 
 
26

--------------------------------------------------------------------------------

 